The opinion of the Court was delivered by
Poché, J.
Defendant’s motion to dismiss this appeal on the ground of our want of jurisdiction must prevail.
Plaintiff brought an hypothecary action on three judgments, two for $369.71, each with interest of 8 per cent, per annum from March 10th, 1874, and one for the sum of $425.50, with interest of 8 per cent, per annum on $304.84, and legal interest on $120.66, both from Novem*897her 1, 1876. All three of the judgments were rendered on November 20th, 1876.
The pleadings and the evidence show a credit of $254.03 in favor of the judgment debtor j and the imputation of that credit according to law is the question involved in the motion.
Plaintiff’s contention is, that the credit should be imputed to all the interests which have accrued on his three judgments in the aggregate, and that thus the capital of his judgments would remain about untouched and would show an amount sufficient to give us jurisdiction.
But in this he is not borne out by the record, which shows that the payment of $254.03 was the result of an'attachment issued in the judgment for $425.50, and that, therefore, the payment must be imputed to that judgment, as was done by the plaintiff himself in an account which lie annexed to his answers to interrogatories.
The record further shows that the credit was received but a few days after the rendition of the judgment, and the judgment would bear interests for not more than a month and a half, and that the interests would not amount to three dollars.
The amount involved in the suit is therefore made up as follows:
Amount in capital of the two judgments of $369.7!........$739.42
Attorney’s fees of 10 per cent, on same, agreed upon...... 73.94
Balance of judgment of $425.50 — $254.03................ 171.47
Amount in dispute, exclusive of interests.................$984.83
Hence, it follows that we have no jurisdiction.
The appeal taken herein is therefore dismissed at appellant’s costs.